Citation Nr: 0712968	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits due to incarceration was proper.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

On March 30, 1995, the veteran was incarcerated in a state 
penal institution for conviction of a felony, and the term of 
his incarceration exceeded 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to an amount equivalent to a 10 percent evaluation, 
effective from May 30, 1995, due to his incarceration for a 
felony conviction, was proper.  38 U.S.C.A. §§ 5107, 5313 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based upon an interpretation of law, rather 
than consideration of factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent upon 
interpretation of the statutory and regulatory law pertaining 
to compensation payable to incarcerated veterans.  As will be 
shown below, the Board finds that the veteran has been 
incarcerated in a penal institution for more than 60 days for 
conviction of a felony, and is receiving the maximum 
disability rate under applicable law.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Although the VCAA is not applicable to the veteran's claim, 
VA regulations do require specific notice prior to reduction 
or termination of VA benefits.  See 38 C.F.R. §§ 3.103, 
3.105, 3.665.  In December 2003, the RO sent the veteran a 
letter informing him of a proposed action to terminate his 
benefits due to his incarceration.  The letter identified the 
veteran's appellate rights, including the right to 
representation, the right to a hearing, and his right to 
submit evidence within 60 days showing the adverse action 
should not be taken.  See 38 C.F.R. § 3.103(b)(2), 3.105(h).  
The letter also notified the veteran of the conditions under 
which payments could be resumed upon release from 
incarceration.  The Board notes there is evidence showing the 
veteran has children from a previous marriage; however, his 
children are not entitled to apportionment during his 
incarceration because they are more than 18 years of age.  
See 38 C.F.R. §§ 3.57(a), 3.665.  The Board does note that 
the December 2003 letter notified the veteran of a proposed 
termination of benefits, as opposed to a proposed reduction 
of benefits; however, the Board finds no prejudice to the 
veteran in this regard because he was given otherwise 
adequate notice of a decision affecting the payment of his VA 
benefits.  See 38 C.F.R. § 3.103(b)(1).  Therefore, the Board 
finds VA has met the notification requirements of 38 C.F.R. 
§§ 3.103, 3.105, and 3.665.

II.  Facts and Analysis

Any person who is incarcerated in a Federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d), beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5113; 38 C.F.R. § 3.665(a).  
In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  

The veteran has the following service-connected disabilities:  
residuals of shell fragment wound of the left forearm, rated 
as 10 percent disabling; residuals of shell fragment wound of 
the face, rated as 10 percent disabling; tinnitus, rated at 
10 percent; and left ankle callus exostosis, hearing loss, 
and residuals of shell fragment wound to the neck, all rated 
as noncompensable (zero percent).  As a result, the veteran's 
combined service-connected disabily rating is 30 percent.  

In May 1995, the veteran was incarcerated pursuant to a 
felony conviction.  In July 2003, VA obtained information 
that he had been incarcerated since approximately 1999.  
Based upon that information, the RO sent the veteran a 
letter, dated in December 2003, notifying him that VA would 
terminate his payments due to his incarceration, absent 
evidence showing that the report of his incarceration was 
erroneous information.  The veteran did not submit any 
evidence disputing his incarceration and, in March 2004, he 
was notified that his payments had been reduced to an amount 
equivalent to a 10 percent evaluation, effective March 2, 
1999.  In June 2004, VA obtained evidence from the 
Correctional Training Facility in Soledad, California, that 
the veteran had actually been incarcerated for a felony since 
March 31, 1995.  Based upon that information, the RO sent the 
veteran a letter dated in July 2004, notifying him that his 
payments had been reduced, effective May 30, 1995, the 61st 
day of his confirmed incarceration.  


The veteran does not dispute that he is incarcerated for a 
felony.  Instead, he asserts that 38 C.F.R. § 3.665 is an 
unjust law which insults everyone who has shed blood for this 
country.  The Board has considered the veteran's assertions 
in support of his claim, and we do respect the fact that he 
is service connected for disabilities incurred in Vietnam.  
However, the question before us is whether VA disability 
compensation payments should be paid in full when a veteran 
is in prison for a criminal conviction due to commission of a 
felony.  The law is dispositive in this matter, and the Board 
is bound in its decisions by the statutes enacted by the U.S. 
Congress and the VA regulations issued to implement those 
laws.  See 38 U.S.C.A. § 7104(c).  

Accordingly, the requirements for the reduction of the 
veteran's disability compensation payments due to 
incarceration have been met, and the veteran's claim must be 
denied.  See 38 C.F.R. § 3.665.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reduction of the veteran's disability compensation benefits 
due to his incarceration was proper.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


